DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al (US 2015/0140912 A1).

Regarding Claim 1, Chen discloses a compact automatic coin counter, as illustrated in figures 1-10, and as mentioned at paragraph 32, noting that detecting a value of the coins is construed as “counting coins”, comprising a coin bowl (111), a coin wheel (12), a coin track, i.e., noting that outlet (110) constitutes the beginning of a coin path, a coin rail, i.e., coin stopper member (114), and a coin sensor (14),
wherein the coin wheel (12), which is arranged to be able to rotate, as mentioned at paragraph 23, is inclined with its lowermost part within the coin bowl (111), as illustrated in figure 2, characterized in that
the coin wheel (12) is provided with one or more recesses, i.e., grooves (1212), or the areas between pushers (121), as illustrated in figures 1 and 2, for example, for collection of coins from the coin bowl (111), as mentioned at paragraph 25, i.e., the spaces between the push blocks (1213) form recesses, so that coins, which are caught in these recesses (1212) when the recesses (1212) pass through the coin bowl (111) at rotation of the coin wheel (12), as mentioned at paragraph 32, follow the movement of the recesses (1212) upwardly on the rotating coin wheel (12), as mentioned at paragraph 32,
and wherein the coin wheel (12) is further provided with a circular coin path, i.e., the space between the arched ribs (1211), radially from the center to the outer circumference of the coin wheel (12), passing across the recesses (1212) for collection of coins and consisting of one or more grooves deeper recessed in the axial direction, i.e., in the direction of the spindle (13, 1321, 1121), than these recesses, as illustrated in figure 2, noting that the grooves near the push blocks (1213) show a larger depth, looking at the edge of the coin wheel (12), for example, and the coin rail (114) is provided with one or more coin lifters (114, 1142), which extend into these grooves in such a way that the coin lifters (114, 1142) lift the coins from the recesses (1212) in the coin wheel (12) onto the coin track (110), as mentioned at paragraph 25, i.e., “stopper member 114 comprises a beveled guide face 1141 sloping downwardly outwardly from a top side thereof, and a plurality of stop blocks 1142 located on a backside thereof and respectively inserted into the smoothly arched grooves 1212 of one coin pushing unit 121 of the rotating disk 12”, where they lean against the coin rail (114), noting also the coin track/outlet (110), and individually roll past the coin sensor, i.e., sensor module (14), which determines the type of each coin, as mentioned at paragraph 32, i.e., “where the sensor module 14 detect the value and authenticity of the thick coin 3”, after which the total value of the counted coins is calculated, i.e., such as via circuit (15), noting paragraph 4,which states that the coin hopper of Chen is “designed for use in a coin exchange machine, gambling machine, amusement machine or vending machine for sending out or issuing coins or tokens one by one.”  Note that these types of machines, in which Chen’s hopper is used, necessarily and inherently keep track of the total value of coins so that such machines may provide the desired goods and/or services paid for.
Regarding Claim 2, Chen discloses wherein the recesses (1212) for collection of coins are circular in configuration, as mentioned at paragraph 25, and as illustrated in figures 1 and 2, for example, noting the arcuate nature of the grooves/recesses (1212) and ribs (1211).
Regarding Claim 4, Chen discloses wherein the depth of the recesses, i.e., the areas between pushers (1213), as illustrated in figure 2, for collection of coins is adapted so that each recess can only transport a single coin up from the coin bowl (111) at a time, as illustrated in figures 1 and 2, and as mentioned at paragraphs 11 and 33.
Regarding Claim 5, Chen discloses wherein the recesses for collection of coins are arranged along the outer periphery of the coin wheel (111), as illustrated in figure 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2015/0140912 A1) in view of Persson (US 3,422,824).
Regarding Claims 3, 6-8 and 10-12, Chen teaches the system as described above.
recesses for collection of coins, i.e, the area between pushers (121), as illustrated in figures 1 and 2, for example.  
Regarding Claim 3, Chen is silent with concerning wherein the diameter of the recesses, i.e, the area between pushers (121), as illustrated in figures 1 and 2, for collection of coins is between 2 cm and 7 cm, preferably between 3 cm and 5 cm.
Regarding Claim 3, note that it has been held that a change in size is generally recognized as being within the skill of an ordinarily skilled artisan.  See In re Rose, 105 USPQ 237 (CCPA 1955).
Therefore, regarding Claim 3, it would have been obvious to one of ordinary skill in the art to have made Chen’s recesses between 2 cm and 7 cm, preferably between 3 cm and 5 cm as a matter of design choice based upon the largest coins and the largest volume of coins desired to be handled by Chen’s compact automatic coin counter as well as typical engineering trade-offs such as weight versus structural integrity of the assembly versus availability of materials of light weight versus structural strength versus price/cost.
Regarding Claim 6, Chen discloses wherein the coin path, i.e, the area between hub (12) and outer wall (113), is divided into two grooves, noting there are several arcuate coin grooves (1212) separated by an elevation, noting that arcuate ribs (1211) constitute an elevation, in the middle of the coin path along at least the main part of its circular course on the coin wheel (12) and there are two coin lifters (7) from the coin rail (110, 114) extending into respective grooves (6) on respective sides of this elevation, i.e., arcuate ribs (1211).
Regarding Claim 6, Chen does not expressly teach wherein the coin path is divided into two grooves.
Regarding Claim 6, Chen does not expressly teach, but Persson teaches wherein the coin path, i.e, the area between hub of disc (3) and outer wall defined by the hopper made of sheet metal, as illustrated in figures 1 and 2 and as mentioned at col. 1, lines 65-70, is divided into two grooves (17-21), separated by an elevation, noting that arcuate ribs (1211) constitute an elevation, in the middle of the coin path along at least the main part of its circular course on the coin wheel, i.e., disc (3) and there are two coin lifters (16) from the coin rail extending into respective grooves (17-21) on respective sides of this elevation, i.e., arcuate ribs between grooves (17-21), as illustrated in figures 1 and 2.
Regarding Claim 6, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the coin path is divided into two grooves by substituting a set of two combined lifters in a single structure as taught by Persson, for a single lifter having two grooves as taught by Chen, for the purpose of lifting coins, noting that both lifters and a single lifter perform the same function.  Also note that it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  See Nerwin v. Erlichman, 168 USPQ 177, 179.  Note that Persson illustrates that the pins/pushers are 
Therefore, it would have been obvious to provide several lifters for the purpose of providing less cost based upon common design considerations such as market forces, manufacturing process as well as availability of material versus the trade-offs of structural integrity and weight.  Additionally, creating several lifters together with a thinner material such as sheet metal, creates a spring tension in the lifters which may help to lift the coins from the coin path and provide some structural give which prevents less impact effects to the coin lifters from the coins. 
Regarding Claim 7, Chen further teaches wherein the elevation, i.e., the arcuate ribs (1211) is missing at one or more locations along the course of the coin path, noting the radially directed grooves along disc/wheel (12), as illustrated in figure 2, for example.  Note also that Applicant provides no reference from which to base the elevation determination.  Note also that the grooves (1212) can also be interpreted as where the ribs (1211) “are missing at one or more locations along the course of the coin path”, i.e., clockwise or counter clockwise along the coin path.
Regarding Claim 8, Chen does not expressly teach wherein the elevation is provided with rounded edges.
	Regarding Claim 8, official notice is taken that it would have been obvious to one of ordinary skill in the art to have created elevations, i.e., ribs (1211) provided with rounded edges/chamfers in Chen’s automatic coin counter for the purpose of reducing 
Regarding Claim 8, since Applicant has not responded to the taking of official notice in the last office action, it is taken as admitted fact that it would have been obvious to one of ordinary skill in the art to have provided Chen’s elevations with rounded edges based upon the the desire to reduce the friction between the lifters and the coins when lifting the coins.
Regarding Claim 10, see rejection of Claim 3, noting that it would have been obvious to one of ordinary skill in the art to have made the weight of the coin counter (1) less than 10 kg, preferably less than 5 kg, most preferably less than 3 kg, as a matter of design choice based upon the largest coins and the largest volume of coins desired to be handled by Chen’s compact automatic coin counter as well as typical engineering trade-offs such as weight versus structural integrity of the assembly versus availability of materials of light weight versus structural strength versus price/cost.
Regarding Claim 11, Chen does not expressly teach wherein the length of the coin counter is less than 40 cm, preferably less than 25 cm.
Regarding Claim 11, see rejection of Claim 3, noting that it would have been obvious to one of ordinary skill in the art to have made the length of Chen’s coin counter (1) less than 40 cm, preferably less than 25 cm, as a matter of design choice based upon the largest coins and the largest volume of coins desired to be compact automatic coin counter as well as typical engineering trade-offs such as weight versus structural integrity of the assembly versus availability of materials of light weight versus structural strength versus price/cost.
Regarding Claim 12, Chen does not expressly teach wherein the height and width of the coin counter are both less than 30 cm, preferably less than 20 cm.
Regarding Claim 12, see rejection of Claim 3, noting that it would have been obvious to one of ordinary skill in the art to have made the height and width of Chen’s coin counter (1) both less than 30 cm, preferably less than 20 cm, as a matter of design choice based upon the largest coins and the largest volume of coins desired to be handled by Chen’s compact automatic coin counter as well as typical engineering trade-offs such as weight versus structural integrity of the assembly versus availability of materials of light weight versus structural strength versus price/cost.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al (US 2015/0140912 A1) in view of Martin (US 2002/0170801 A1).
Regarding Claim 9, Chen teaches the system as described above.
Regarding Claim 9, Chen does not expressly teach wherein the coin wheel is further provided with one or more through-going holes, which are so small that the coins cannot pass through them.
Regarding Claim 9, Chen does not expressly teach, but Martin teaches one or more through-going holes (538), on a coin supporting surface (532) on which multiple which are so small that the coins cannot pass through them, as mentioned at paragraph 32, for example.
Regarding Claim 9, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided Chen’s coin wheel (12) with one or more through-going holes, which are so small that the coins cannot pass through them, as taught by Martin, for the purpose of eliminating dust and debris as well as liquids which may be present in a bulk set of coins placed into Chen’s bulk coin hopper, and be taken up into the working elements of Chen’s moving coin wheel assembly.
Response to Arguments
Applicant's arguments filed 12/1/20 have been fully considered but they are not persuasive.  
Applicant asserts that Chen’s coin lifters/stopper member (114) “is not the same as a coin rail (14) is provided with one or more coin lifters (7), which extend into these grooves (6) in such a way that the coin lifters (7) lift the coins from the recesses (5) in the coin wheel (4) onto the coin track (8)” [sic].  See p. 6 of Applicant’s Remarks received 12/1/20.
	In response, it is noted that Chen’s coin lifters (114) lift the coins from the recesses (1212), as shown in figures 7-9.  See also paragraph 25, which states as follows.
[0025] The support base 112 of the hopper 11 of the coin-dispensing unit 1 defines a recessed portion 1101 corresponding to the coin outlet 110 for receiving one end of the coin the stopper member 114 comprises a beveled guide face 1141 sloping downwardly outwardly from a top side thereof, and a plurality of stop blocks 1142 located on a back side thereof and respectively inserted into the smoothly arched grooves 1212 of one coin-pushing unit 121 of the rotating disk 12 (see FIGS. 8 and 9). 
Emphasis provided.
As can be seen above, the stop blocks (1142) are inserted into the grooves (1212).  The stopper member (114) which are integral with the stop blocks (1142), as illustrated in figure 8, of Chen, has a substantially similar structure as Applicant’s claimed coin rail.  Note also that limitations are not to be wholesale imported from the drawings or specification.  Chen’s coin rail/stopper member (114) extends from the left side of the disk (12) over the grooves (1212) and coin path, as illustrated in figure 1, 2 and 8.  Figure 8 shows the particular features of note labeled accordingly, with figures 1 and 2 following.  Compare with Applicant’s figure 1. 


    PNG
    media_image1.png
    830
    724
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    730
    750
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    701
    798
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    609
    703
    media_image4.png
    Greyscale

Applicant’s rail (14) extends in the same direction as Chen’s over the disk (4) and coin path (15). Chen’s coin lifter (114, 1142), which is directly analogous to Applicant’s claimed lifter (7) is disposed in Chen’s grooves (1212), which are analogous to Applicant’s claimed grooves (6).  Applicant’s claims are written broad enough that they read on Chen’s disclosed structure.

Therefore, Chen’s stopper member discloses Applicant’s coin rail and coin lifters as recited in Claims 1-12.  
Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 

Nishida ‘097 is cited as a further example of a coin feeding apparatus with coin lifters and a coin rail (32), as illustrated in figure 6.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

February 23, 2021